[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  JAN 3, 2007
                               No. 06-12959                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                           Agency No. A78-582-980

MARC CLERVEAU,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (January 3, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Marc Clerveau, a native and citizen of Haiti, entered the United States on or
about August 23, 2000, without being admitted or paroled, and the INS 1 issued a

notice to appear, charging him with removability under INA § 212(a)(6)(A)(i); 8

U.S.C. § 1182(a)(6)(A)(i). Clerveau applied for asylum relief, and requested

withholding of removal and relief under the United Nations Convention Against

Torture (“CAT”).

       At the hearing before an Immigration Judge, Clerveau conceded his

removability and testified as follows: He had been a police officer in Haiti since

1995, working in Port-Au-Prince and Cit Soleil. In July 1999, Lavales members

tried to recruit him to join the party, but he refused and was threatened as a result.

In April 2000, while Clerveau was not home, several men drove by his home and

shot at the house. Based on a description by his neighbor, Clerveau knew the

shooters were men he had arrested in the past. While on patrol in July 2000, he

and his partner stopped to change a flat tire and two men - Ronald Cadavre and

Charles Francoeur - drove by and fired at them. One bullet struck Clerveau’s radio

and pieces ricocheted into his leg. Both Clerveau and his partner filed police

reports, but the police commissioner informed them that no one would be arrested

for the incident. That same evening, both Clerveau and his partner received

threatening phone calls. The following day, Clerveau and his partner resigned and

       1
        In 2002, President Bush signed into law the Homeland Security Act, which created a new
Department of Homeland Security and abolished the INS, transferring its responsibilities to the new
department. Because the case initiated before the transfer, we refer to the INS.
                                                2
fled the country.

      Clerveau admitted that there were inherent risks in being a police officer,

and that he had suffered other incidents that he did not mention because of those

risks. He stated that he feared Lavales would kill him if he returned. Clerveau

offered his partner’s testimony to corroborate, but the IJ stated that it was

unnecessary because Clerveau’s testimony was credible.

      Clerveau submitted supporting evidence including (1) a police report from

the shooting; (2) the State Department Country Reports from 2001 and 2003,

indicating that Cadavre had not been arrested despite being tied to various murders

and that Lavales members are not constrained by police and criminals act with

impunity; and (3) a State Department press statement from 2004 in which the U.S.

government noted that pro-government forces had killed policemen.

      The IJ denied relief, finding that the attacks were not “on account of” an

enumerated ground, and therefore, Clerveau had not shown that he suffered

persecution. The IJ further found that there had been changes in the Haitian

government since Clerveau left the country. Clerveau appealed to the Board of

Immigration Appeals (“BIA”), arguing that the shooting qualified as persecution

and that his work as a police officer was an immutable characteristic for which he

was persecuted. He also noted that the unrest and violence continued, making it

unsafe for him to return. The BIA summarily affirmed. Clerveau now petitions
                                           3
this court for review.

       Clerveau argues that the IJ erroneously concluded that he did not suffer from

persecution because he was shot by Lavales members in opposition to his political

opinion and this was not a normal risk associated with being a police officer. He

further asserts that the situation in Haiti has not improved, and that he established a

well-founded fear of future persecution. He also asserts that he is a member of a

particular social group - that of former police officers targeted by Lavales.2

       Where the BIA adopts the IJ’s decision, we review the IJ’s decision as

adopted by the BIA. Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1235-36 (11th Cir.

2006); Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). To

the extent that the IJ’s decision was based on a legal determination, we review the

decision de novo. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254 (11th Cir. 2006);

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). The IJ’s

factual determinations are reviewed under the substantial evidence test, and this

court “must affirm the [IJ’s] decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Al Najjar v.



       2
         Clerveau raises his claim that he is a member of a particular social group - i.e. former
policemen - for the first time on appeal. Because he did not raise this issue before the BIA, he has
not exhausted it, and we need not consider it. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d
1247, 1250 (11th Cir. 2006). Additionally, Clerveau does not argue that the IJ erred by denying
withholding or CAT relief. Therefore, he has abandoned those issues. Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 (11th Cir. 2005).
                                                4
Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation and internal marks

omitted). Additionally, “[u]nder the substantial evidence test, we review the record

evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Ruiz, 440 F.3d at 1255. Thus, “a

finding of fact will be reversed only when the record compels a reversal; the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” Id. (quotation omitted).

      The Attorney General has discretion to grant asylum if an alien meets the

INA’s definition of “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA

defines “refugee” as follows:

      [A]ny person who is outside any country of such person’s nationality .
      . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of . . . political opinion . . . .

8 U.S.C. § 1101(a)(42)(A) & (B) (emphasis added). The asylum applicant bears

the burden of proving refugee status. Al Najjar, 257 F.3d at 1284. To meet this

burden, the alien must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “Only in a rare case does the record

compel the conclusion that an applicant for asylum has suffered past persecution or
                                           5
has a well-founded fear of future persecution.” Silva, 448 F.3d at 1239.

       Here, even assuming that the shooting incident constituted “persecution,”

Silva, 448 F.3d at 1238, the issue is whether the persecution was “on account of”

Clerveau’s political opinion. The IJ concluded that it was not. We agree.

       We cannot say that the IJ erred in finding that a police officer’s refusal to

join Lavales members constituted persecution on account of the officer’s political

opinion.3 Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004)

(explaining that persecution due to refusal to join guerilla forces is not persecution

on account of a political opinion). The record reflects that Clerveau received

numerous threats to join Lavales, but he did not feel the need to leave Haiti until

the shooting. Moreover, Clerveau conceded that there were inherent risks in police

work. And, although the country reports indicate the widespread violence and

Lavales’s tendency to murder policemen, there is no evidence that this is related to

a political opinion.

       Accordingly, Clerveau cannot show that he was persecuted on account of his

political opinion, and the IJ properly denied asylum relief. Therefore, we DENY

the petition.



       3
         In a recent unpublished opinion, which is not binding, this court rejected an identical claim,
concluding that persecution of a police officer by Haitian rebels was not “on account of” a political
opinion. See Dorisme v. U.S. Att’y Gen., 2006 WL 2671931, at *4 (11th Cir. Sept. 19, 2006)
(unpublished).
                                                  6